UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                           CONSOLIDATED CASES
                           SUMMARY CALENDAR

                           In re: COMBUSTION, INC.
                     ___________________________________
                                 No. 97-31040
                     ___________________________________

PLAINTIFFS’ STEERING COMMITTEE,
                                                               Plaintiff-Appellee,
                                     versus
ABC CORP., ET AL,
                                                                    Defendants,
VICKIE GUNTER, as Administratrix for the Succession of
Mary M. Gunter; TAMMY SALTER, as representative for
John Salter,
                                                            Claimants-Appellants.
                                 * * * *
                     ___________________________________
                                 No. 97-31041
                     ____________________________________
PLAINTIFFS’ STEERING COMMITTEE,
                                                             Plaintiff-Appellee,
                                     versus
ABC CORP., ET AL.,
                                                                    Defendants,
JOEL E. TALLEY; PATRICIA H. TALLEY; SARA E.
TALLEY, Minor,
                                                             Claimants-Appellants.
                                * * * *
                     __________________________________
                                  No. 97-31132
                     ___________________________________
PLAINTIFFS’ STEERING COMMITTEE,
                                                           Plaintiff-Appellee,
                                    versus
ABC CORP., ET AL.,
                                                                  Defendants,
DAVID H. SMITH; REBECCA G. SMITH; ELLEN S.
BALLARD,
                                                           Claimants-Appellants.
                                 * * * *
                     ___________________________________
                                 No. 97-31138
                     ___________________________________
PLAINTIFFS’ STEERING COMMITTEE,
                                                           Plaintiff-Appellee,
                                    versus
ABC CORP., ET AL.,
                                                                  Defendants,
ROBERT W. THIBODAUX,
                                                           Claimant-Appellant.


                                *   *       *   *
                     ___________________________________
                                 No. 97-31139
                     ___________________________________
PLAINTIFFS’ STEERING COMMITTEE,
                                                           Plaintiff-Appellee,
                                    versus
ABC CORP., ET AL.,
                                                                  Defendants,
BENNIE T. VAIL,
                                                           Claimant-Appellant.

                                        2
                                 * * * *
                     ___________________________________
                                 No. 97-31206
                     ____________________________________
PLAINTIFFS’ STEERING COMMITTEE,
                                                                   Plaintiff-Appellee,
                                      versus
ABC CORP., ET AL.,
                                                                          Defendants,
KAREN VAIL HOLMES,
                                                                   Claimant-Appellant.




                                 * * * *
                     ___________________________________
                                 No. 97-31340
                     ____________________________________
PLAINTIFFS’ STEERING COMMITTEE,
                                                                   Plaintiff-Appellee,
                                      versus
JOEL E. TALLEY, on behalf of son MATTHEW B.
TALLEY,
                                                                   Claimant-Appellant.



                   Appeals from the United States District Court
                      for the Western District of Louisiana
                                 (94-MDL-4000)


                               September 18, 1998
Before POLITZ, Chief Judge, EMILIO M. GARZA and DeMOSS, Circuit Judges.

                                        3
POLITZ, Chief Judge:*

       Appellants Mary M. Gunter, John Salter, Joel E. Talley, Patricia H. Talley,
Matthew B. Talley (minor), Sara E. Talley (minor), David H. Smith, Rebecca G.

Smith, Ellen S. Ballard, Robert W. Thibodaux, Bennie T. Vail, and Karen Vail
Holmes appeal a judgment of the district court allocating damages in this case. 1

       This appeal arises out of a toxic tort class action involving a hazardous waste

site located in Livingston Parish, Louisiana. The site served as an oil recycling
center until 1980 and is now known as the Combustion, Inc. Superfund Site.
Procedurally, this litigation is extremely complex and it has extended over an

11–year time span. Throughout this period, the district judge has done a fine job

of managing this case and assuring that the claimants’ interests were protected. To
this end, the district judge appointed a special master to, inter alia, establish

appropriate criteria to evaluate claims and to propose allocations of damages to be
paid to the many class members. The amount of each class member’s recovery was
determined in part by placement in recovery categories established by the special

master. A claimant’s placement in a recovery category was determined after

weighing numerous factors, including proximity to the site, severity of exposure,
and extent of damages.

       In their briefs, several of the appellants raise class-wide issues including the

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        Mary M. Gunter and John Salter are represented herein by their succession
representatives.
                                            4
adequacy of class representation, the fairness of partial settlements with defendants,
and the fixing of reserves in order to establish the Claimants’ Fund. These class-

wide issues were resolved by a series of final judgments rendered by the district

court. These issues were not appealed by the attorneys representing the class
representatives, they are not now appealable by appellants and, thus, are not

properly before this court.2

         Issues properly before this court include those related to the individual final

judgments affirming award allocations determined by the special master. The
appellants contend that they did not receive adequate compensation because they
were placed in the wrong recovery category and they further claim that they were
not given a full and fair hearing by the district judge. As noted supra, the district

judge has done a laudable job in managing this massive litigation. After a close
review of the record, we find no basis for the contention that the district judge erred

or abused his discretion in his review of the special master’s allocation of damages
for any appellant.
         After receipt of the special master’s report recommending allocation of

damage awards, the district court ordered that class members be given the

opportunity to contest any finding made by the special master. Hearings before the
special master resulted in upward adjustments totaling $1,917,496. 3 While the

appellants understandably are upset that they were damaged by the pollutants left

   2
Walker v. City of Mesquite, 858 F.2d 1071 (5th Cir. 1988).
   3
     In addition to these adjustments, corrections were also made for coding and distance
errors totaling $2,825,334.
                                             5
at the Combustion site, the district judge was faced with the difficult task of
determining the proper distribution of limited funds. Our review of the record,

briefs, and the applicable law discloses neither error nor abuse of discretion in the

allocations appealed.
      The judgments appealed are AFFIRMED.




                                         6